11/07/2017

                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                               September 20, 2017 Session

                                   IN RE ASHTON B.

                  Appeal from the Chancery Court for Shelby County
                     No. CH-13-1503-3 Walter L. Evans, Judge
                      ___________________________________

                            No. W2017-00372-COA-R3-PT
                        ___________________________________

The partial guardian of the child appeals the trial court’s order assessing the totality of the
guardian ad litem’s fees to it following the denial of the partial guardian’s termination of
parental rights petition. Because guardian ad litem’s fees may be assessed against parties
pursuant to Rules 17.03 and 54.04 of the Tennessee Rules of Civil Procedure in parental
termination proceedings, we affirm the decision of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which ANDY D.
BENNETT and BRANDON O. GIBSON, JJ., joined.

Kevin W. Weaver, Cordova, Tennessee, for the appellant, Bethany Christian Services of
West Tennessee, Inc.

Janika N. White, Memphis, Tennessee, Guardian Ad Litem.


                                         OPINION

                                        Background
       On October 4, 2013, Appellant Bethany Christian Services of West Tennessee,
Inc. (“Bethany”) filed a petition to terminate the parental rights of a child in its custody.
The petition alleged that the child’s mother had previously surrendered her rights to
Bethany, resulting in an order of partial guardianship of the child to Bethany. The petition
further alleged several grounds for termination of the child’s father’s (“Father”) parental
rights. On October 16, 2013, Father filed a pro se answer generally denying that
termination was appropriate. On October 18, 2013, Bethany filed a motion requesting
that the trial court appoint a guardian ad litem for the child pursuant to Tennessee
Supreme Court Rule 13, section 1(d)(2)(D). The trial court thereafter entered an order
appointing Appellee Janika White (“the GAL”) as the child’s guardian ad litem, citing
Tennessee Supreme Court Rule 13, section 1(a)(2)(D). Counsel was later also appointed
to represent Father.

        An evidentiary hearing on the petition to terminate parental rights occurred in July
2015. The GAL was present at the hearing on behalf of the child. Eventually, on August
28, 2015, the trial court entered an order denying the petition, finding no grounds to
support termination. The order specifically asserted that the GAL would be awarded a
reasonable fee as a court-appointed attorney. Following the denial of the termination, the
GAL continued to be involved in the litigation, making recommendations as to a
transition plan for the return of the child to Father as directed by the trial court. Bethany
appealed the trial court’s denial of the termination petition to this Court, which affirmed
the decision of the trial court. See In re Ashton B., No. W2015-01864-COA-R3-PT, 2016
WL 981320 (Tenn. Ct. App. Mar. 15, 2016), perm. app. denied (Tenn. July 6, 2016).

       Following this Court’s decision, the GAL filed a motion in the trial court to be
awarded attorney fees pursuant to Tennessee Supreme Court Rule 40A. The GAL
requested a total of $9,615.00 in fees, as well as $104.81 in travel expenses to be paid by
Bethany.1 The trial court heard the motion on July 1, 2016; counsel for Bethany was not
present. Bethany filed a response in opposition to the fees on July 7, 2016, asserting that
the motion was improper because fees in this case were governed by Tennessee Supreme
Court Rule 13, rather than Rule 40A. On July 8, 2016, the trial court entered an order
awarding the GAL the full amount of her requested fees. In its order, the trial court noted
that counsel for Bethany had previously informed the trial court that he could not be
present for the scheduled hearing date, but that he wished to be present. The trial court
also stated that “[a]fter review of the [c]ourt’s pleadings, it appears to the [c]ourt that no
objections to the [] motion have been filed[.]”

       On July 13, 2016, Bethany filed a motion to alter or amend the trial court’s award
of fees, arguing that the fees were improperly awarded and that the GAL had been
informed prior to the July 1 hearing of Bethany’s objection to the requested fees.
Thereafter, the trial court entered an order setting aside its July 8 order awarding guardian
ad litem fees. The parties convened for a second hearing on the motion for guardian ad
litem fees on July 22, 2016. On January 13, 2017, the trial court, without citing any
specific rules or statutes in support of the award, entered an order again awarding the



        1
            The fee request indicated that the total amount represented 64.1 hours billed at a rate of $150.00
per hour.


                                                       2
GAL the entire amount of her requested fees and expenses to be paid solely by Bethany.2
From this order, Bethany appeals.

                                         Issues Presented

       Bethany raises two issues in this appeal, which are taken from its appellate brief:

       1.    Whether the trial court erred in awarding guardian ad litem fees that
       exceed the compensation maximum limit pursuant to Tennessee Supreme
       Court Rule 13.
       2.    Whether the trial court erred in ordering Bethany to be solely
       responsible for the payment of fees for a guardian ad litem appointed
       pursuant to Tennessee Supreme Court Rule 13.

                                       Standard of Review

       The trial court’s determination to assess guardian ad litem fees is reviewed under
the abuse of discretion standard. See In re Landon H., No. M2011-00737-COA-R3-PT,
2012 WL 113659, at *10 (Tenn. Ct. App. Jan. 11, 2012) (citing Keisling v. Keisling, 196
S.W.3d 703, 726 (Tenn. Ct. App. 2005)). As the Tennessee Supreme Court explained:

       An abuse of discretion occurs when a court strays beyond the applicable
       legal standards or when it fails to properly consider the factors customarily
       used to guide the particular discretionary decision. State v. Lewis, 235
S.W.3d 136, 141 (Tenn. 2007). A court abuses its discretion when it causes
       an injustice to the party challenging the decision by (1) applying an
       incorrect legal standard, (2) reaching an illogical or unreasonable decision,
       or (3) basing its decision on a clearly erroneous assessment of the evidence.
       State v. Ostein, 293 S.W.3d 519, 526 (Tenn. 2009); Konvalinka v.
       Chattanooga-Hamilton County Hosp. Auth., 249 S.W.3d at 358; Doe 1 ex
       rel. Doe 1 v. Roman Catholic Diocese of Nashville, 154 S.W.3d at 42.
               To avoid result-oriented decisions or seemingly irreconcilable
       precedents, reviewing courts should review a lower court’s discretionary
       decision to determine (1) whether the factual basis for the decision is
       properly supported by evidence in the record, (2) whether the lower court
       properly identified and applied the most appropriate legal principles
       applicable to the decision, and (3) whether the lower court’s decision was
       within the range of acceptable alternative dispositions. Flautt & Mann v.

       2
         There is no explanation in the record for the nearly six month delay between the second hearing
on the GAL’s motion and the entry of the order granting fees.


                                                   3
       Council of Memphis, 285 S.W.3d 856, 872–73 (Tenn. Ct. App. 2008)
       (quoting BIF, a Div. of Gen. Signal Controls, Inc. v. Service Constr. Co.,
       No. 87-136-II, 1988 WL 72409, at *3 (Tenn. Ct. App. July 13, 1988) (No
       Tenn. R. App. P. 11 *525 application filed)). When called upon to review a
       lower court’s discretionary decision, the reviewing court should review the
       underlying factual findings using the preponderance of the evidence
       standard contained in Tenn. R. App. P. 13(d) and should review the lower
       court’s legal determinations de novo without any presumption of
       correctness. Johnson v. Nissan N. Am., Inc., 146 S.W.3d 600, 604 (Tenn.
       Ct. App. 2004); Boyd v. Comdata Network, Inc., 88 S.W.3d at 212.

Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524–25 (Tenn. 2010). Thus, to the extent the
trial court’s decision rests on the interpretation of rules or statutes, we review that
interpretation de novo with no presumption of correctness. See Gallatin Hous. Auth. v.
Pelt, No. M2015-01694-COA-R3-CV, 2017 WL 2172917, at *2 (Tenn. Ct. App. May 16,
2017), perm. app. denied (Tenn. Sept. 21, 2017) (citing Lind v. Beaman Dodge, Inc.,
356 S.W.3d 889, 895 (Tenn. 2011)).

                                         Analysis

        This appeal involves two issues: (1) whether the trial court was authorized to
assess guardian ad litem’s fees against Bethany, as the partial legal guardian of the child
and petitioner in this case; and (2) whether, in assessing the fees, the trial court erred in
requiring that Bethany be responsible for the totality of the fees incurred by the GAL.
Our analysis in this case must begin with the appointment of the guardian ad litem. Here,
the trial court’s order appointing the guardian ad litem specifically references Rule 13 of
the Tennessee Supreme Court Rules. Indeed, Tennessee courts have long held that Rule
13 mandates that trial courts appoint guardians ad litem for all children who are subject to
parental termination proceedings. See generally In re Carrington H., 483 S.W.3d 507,
534 (Tenn. 2016), cert. denied sub nom. Vanessa G. v. Tennessee Dep’t of Children’s
Servs., 137 S. Ct. 44, 196 L. Ed. 2d 28 (2016) (“[T]he trial court . . . appoints an attorney
as guardian ad litem for children in parental termination proceedings.”)(citing In re
Adoption of D.P.E., No. E2005-02865-COA-R3-PT, 2006 WL 2417578, at *2 (Tenn. Ct.
App. Aug. 22, 2006) (holding that the requirement that the trial court appoint a guardian
ad litem in this situation stems from Rule 13)); Newsome v. Porter, No. M2011-02226-
COA-R3-PT, 2012 WL 760792, at *2 (Tenn. Ct. App. Mar. 7, 2012) (holding that Rule
13 mandates that trial courts appoint guardians ad litem for children who are the subject
of termination proceedings); In re Adoption of Gracie M.M., No. M2009-01609-COA-
R3-PT, 2010 WL 22814, at *1 (Tenn. Ct. App. Jan. 5, 2010) (same); Lyon v. King, No.
M2007-01156-COA-R3-PT, 2008 WL 490657, at *3 (Tenn. Ct. App. Feb. 22, 2008)
(same); In re A.D.C., No. E2006-00771-COA-R3-PT, 2007 WL 677882, at *1 (Tenn. Ct.
App. Mar. 7, 2007) (same).

                                             4
       Rule 13 contains the following relevant language:

       In the following proceedings, and in all other proceedings where required
       by law, the court or appointing authority shall advise any party without
       counsel of the right to be represented throughout the case by counsel and
       that counsel will be appointed if the party is indigent and, except as
       provided in (C) and (D) below, requests appointment of counsel.

                                            * * *
               (D) Proceedings to terminate parental rights. The court shall appoint
               a guardian ad litem for the child, unless the termination is
               uncontested. The child who is or may be the subject of proceedings
               to terminate parental rights shall not be required to request
               appointment of counsel. A single guardian ad litem shall be
               appointed to represent an entire sibling group unless the court finds
               that conflicting interests require the appointment of more than one
               guardian. For purposes of this subsection, the compensation limits
               established in section 2 apply to each guardian ad litem appointed
               rather than to each child.

Tenn. Sup. Ct. R. 13, § 1(d)(2). Section 2 of Rule 13 outlines the compensation limits
applicable to counsel appointed under Rule 13, stating that “[a]ppointed counsel, other
than public defenders, shall be entitled to reasonable compensation for services rendered
as provided in this rule. Reasonable compensation shall be determined by the court in
which services are rendered, subject to the limitations in this rule, which limitations are
declared to be reasonable.” Tenn. Sup. Ct. R. 13, § 2(a)(1). For guardians ad litem
appointed in termination of parental rights proceedings, compensation is limited to
$40.00 per hour for out-of-court time and $50.00 per hour for in-court time, Tenn. Sup.
Ct. R. 13, § 2(c)(1), with a maximum limit of $1,000.00. Tenn. Sup. Ct. R. 13, §
2(d)(5)(C).3

        Bethany argues that Rule 13 therefore mandates that the guardian ad litem’s fee
be: (1) limited to the amount authorized by Rule 13; and (2) paid by the Administrative
Office of the Courts (“AOC”) as contemplated by Rule 13. See generally Tenn. Sup. Ct.
R. 13, § 6 (governing the procedure to obtain payment of claims from the AOC). Bethany
notes that nothing in Rule 13 specifically authorizes the trial court to assess fees against a
parent or legal guardian responsible for the child. Although not mentioned in Bethany’s
brief to this Court, we note that unlike compensation to attorneys appointed to represent

       3
         This limit may be increased to $2,000.00 where the case is properly certified and approved as
extended and complex. See Tenn. Sup. Ct. R. 13, §2(e)(1).


                                                  5
criminal defendants, Rule 13 has no express provision requiring trial courts to determine
whether parties are able to defray the costs of guardians ad litem appointed pursuant to
Rule 13 in termination of parental rights cases. See Tenn. Sup. Ct. R. 13, § 1(e)(4)(E)
(“When the court appoints counsel pursuant to this subsection [i.e., for criminal
defendants] . . . . the court shall consider the financial ability of the indigent party to
defray a portion or all of the cost for representation by the public defender or a portion or
all of the costs associated with the provision of court appointed counsel[.]”). Rule 13,
however, cannot be read in a vacuum. Instead, we must consider other statutes and rules
on this subject, which should be construed together to promote consistency and
uniformity. See State v. Hughes, 512 S.W.2d 552, 553 (Tenn. 1974) (“[O]ne of the
cardinal rules of statutory construction that requires that statutes similar in subject matter
be construed so as to make the legislative scheme operate in a consistent and uniform
manner.”).

        In the trial court, the GAL relied upon Tennessee Supreme Court Rule 40A as
support for the fee award in this case. Bethany asserts, however, that Rule 40A is
inapplicable because it does not apply to contested parental termination proceedings. We
agree. Rule 40A does provide specific rules allowing guardians ad litem to recover fees
and expenses depending on the financial abilities of the parties. See Tenn. Sup. Ct. R.
40A, § 11(a)(5). Additionally, Rule 40A’s guidelines apply to all guardians ad litem
appointed in “custody proceedings.” Tenn. Sup. Ct. R. 40A, § 2. For purposes of Rule
40A, however, custody proceedings is expressly defined as “a court proceeding, other
than an abuse or neglect proceeding, in which legal or physical custody of, access to, or
visitation or parenting time with a child is at issue, including but not limited to divorce,
post-divorce, paternity, domestic violence, and contested adoptions.” Tenn. Sup. Ct. R.
40A, § 1(a). The rule makes clear that the exclusion concerning “abuse and neglect
proceeding[s]” applies also to “a court proceeding in which termination of parental rights
is at issue.” Tenn. Sup. Ct. R. 40A, § 1(b). Thus, where the case involves a contested
termination proceeding, Rule 40A simply does not apply. See Newsome, 2012 WL
760792, at *2 (distinguishing between a guardian ad litem appointed in a Rule 40A
proceeding and a guardian ad litem appointed in a contested termination proceeding).
There can be no dispute that this case involved only a contested termination proceeding.
As such, Rule 40A is inapplicable.

       The GAL asserts, however, that other law supports the assessment of fees in this
case. Specifically, the GAL cites several rules and statutes in support of the assessment of
fees in this case.4 First, Tennessee Code Annotated section 20-12-119 provides: “In all
        4
          These rules and statutes are included in the GAL’s brief to this Court, but do not appear to have
been cited in the GAL’s motion to be awarded fees in the trial court. “It is the duty of this Court to apply
the controlling law, for which there is a basis in the record, whether or not cited or relied upon by the
parties.” Kocher v. Bearden, No. W2016-02088-COA-R3-CV, 2017 WL 2080396, at *5 (Tenn. Ct. App.


                                                     6
civil cases, whether tried by a jury or before the court without a jury, the presiding judge
shall have a right to adjudge the cost.” Tenn. Code Ann. § 20-12-119(a). The trial court
has discretion to apportion the costs between the litigants as “the equities of the case
demand.” Tenn. Code Ann. § 20-12-119(b). These costs include reasonable and
necessary guardian ad litem fees. Tenn. Code Ann. § 20-12-119(b). Other than one Court
of Appeals decision in which this Court’s judgment was set aside by the Tennessee
Supreme Court, no other Tennessee courts have cited section 20-12-119 as a basis for the
assessment of guardian ad litem fees to a party in a termination of parental rights
proceeding. See Matter of Harris, No. 01-A-019102-CV-00030, 1991 WL 135014, at *5
(Tenn. Ct. App. July 24, 1991), judgment set aside, 849 S.W.2d 334 (Tenn. 1993)).

       Likewise, Rule 17.03 of the Tennessee Rules of Civil Procedure provides:

       Whenever an infant or incompetent person has a representative, such as a
       general guardian, conservator, or other like fiduciary, the representative
       may sue or defend on behalf of the infant or incompetent person. . . . The
       Court shall at any time after the filing of the complaint appoint a guardian
       ad litem to defend an action for an infant or incompetent person who does
       not have a duly appointed representative, or whenever justice requires. The
       court may in its discretion allow the guardian ad litem a reasonable fee for
       services, to be taxed as costs.

Thus, Rule 17.03 specifically authorizes reasonable guardian ad litem fees to be assessed
as costs. In at least one case, this Court has held that Rule 17.03’s provision regarding
assessment of costs authorized a trial court to assess guardian ad litem fees against a
party to a parental termination proceeding in excess of the amount allowed by Tennessee
Supreme Court Rule 13. In re Landon H., No. M2011-00737-COA-R3-PT, 2012 WL
113659, at *10 (Tenn. Ct. App. Jan. 11, 2012) (affirming the trial court’s decision to
require the father to pay one-half of the guardian ad litem’s fees based upon Rule 17.03).
Indeed, it appears from the Opinion that in addition to assessing fees against the father,
the trial court likewise assessed the fees partially against the children’s legal guardians,
who were the parties seeking termination. Id. (quoting the trial court as ruling that “the
[g]uardian a[d] [l]item is hereby awarded attorney’s fees which are reasonable and
necessary . . . ; therefore, a joint and several judgment is granted against [the legal
guardians] and [the father] in the amount of $6,392.57”).

      Finally, Rule 54.04 of the Tennessee Rules of Civil Procedure provides that some
costs may be allowed to the prevailing party in the trial court’s discretion, including

May 15, 2017) (quoting Coffee v. Peterbilt of Nashville, Inc., 795 S.W.2d 656, 658 n.1 (Tenn. 1990));
see also Tenn. R. Evid. 202(a) (requiring Tennessee courts to take judicial notice of, inter alia, all
Tennessee statutes and rules adopted by the Tennessee Supreme Court).


                                                  7
guardian ad litem fees. Tenn. R. Civ. P. 54.04(2). Rule 54.04 has also previously been
cited by this Court as support for the assessment of guardian ad litem fees against the
non-prevailing party in a termination of parental rights case where the party assessed the
fees was able to pay the fees. First, more than twenty years ago, this Court rejected an
argument by the father of a child that a termination proceeding was “not a proper case for
the assessment of the guardian ad litem fees against him.” In Matter of McCoy, No.
03A01-9604-CH-00143, 1996 WL 599703, at *7 (Tenn. Ct. App. Oct. 21, 1996). We
rejected Father’s argument, however, holding that assessment of guardian ad litem fees
was specifically authorized by Rule 54.04 and that the trial court therefore had discretion
to award the fees. Id. (affirming the trial court’s assessment of guardian ad litem fees
against the father where his rights were terminated by the trial court). More recently, this
Court was faced with a similar circumstance in In re Jackson G., No. M2013-02577-
COA-R3-PT, 2014 WL 3844793 (Tenn. Ct. App. Aug. 4, 2014). In Jackson, the father of
two children appealed the termination of his parental rights, as well as the trial court’s
decision “in allocating both the entire guardian ad litem fee and portions of [m]other’s
costs for litigation to him.” Id. at *9. This Court affirmed the trial court, however,
concluding that the assessment of guardian ad litem fees was authorized by Rule 54.04.
Id. Because the mother had prevailed in her effort to terminate the father’s parental
rights, the father was more able to bear the costs of the guardian ad litem, and the
termination of father’s relationship with the children placed him in a better financial
position, this Court determined that the trial court did not abuse its discretion in assessing
the entire cost of the guardian ad litem to the father. Id.

       Based on the foregoing, it is clear that trial courts are authorized by Rules 17.03
and 54.04 to assess guardian ad litem fees against the parties in termination of parental
rights proceedings, notwithstanding the limits placed on compensation contained in
Tennessee Supreme Court Rule 13. Here, both In re Jackson G. and In re Landon H.
were decided well after Rule 13’s mandate to appoint guardians ad litem in termination of
parental rights proceedings had been enshrined in Tennessee law. See Carrington H., 483
S.W.3d at 534 (citing In re T.B.L., No. M2005-02413-COA-R3-PT, 2006 WL 1521122,
at *2 (Tenn. Ct. App. June 2, 2006)) (noting that this Court has recognized the right to the
appointment of a guardian ad litem in termination proceedings under Rule 13 as early as
2006). Thus, this Court has previously allowed guardian ad litem fees to be assessed as
costs to non-indigent parties even where the appointment of the guardian ad litem was
mandated by Rule 13. See In re Jackson G., 2014 WL 3844793; In re Landon H., 2012
WL 113659, at *10. Likewise, the decision in both In re Jackson G. and In re Landon
H. illustrate that the guardian ad litem fees that may be awarded under Rules 17.03 and
54.04 are not limited by the maximum compensation amounts contained in Rule 13. See
In re Jackson G., 2014 WL 3844793 (requiring the father to pay the entire fee of the
guardian ad litem); In re Landon H., 2012 WL 113659, at *10 (requiring the parties to
pay a fee in excess of the compensation limits contained in Rule 13).


                                              8
        Indeed, we must read Rule 13 as a whole and in light of its general purpose. State
v. Turner, 913 S.W.2d 158, 160 (Tenn. 1995) (citing City of Lenoir City v. State ex rel.
City of Loudon, 571 S.W.2d 297, 299 (Tenn. 1978)) (“In interpreting statutes, we are
required to construe them as a whole, read them in conjunction with their surrounding
parts, and view them consistently with the legislative purpose.”); see State v. Rowland,
520 S.W.3d 542, 544 (Tenn. 2017) (holding that in construing rules adopted by the
Tennessee Supreme Court, courts apply the same rules of construction applicable to
statutes). The purpose of Rule 13 is evident from its language: to provide a means of
compensation for attorneys appointed to represent indigent parties: See, e.g., Tenn. Sup.
Ct. R. 13, § 1(a) (noting the purpose of the rule is “to provide for the appointment of
counsel in all proceedings in which an indigent party has a statutory or constitutional
right to appointed counsel); 1(c) (directing trial courts to “appoint counsel to represent
indigent defendants and other parties who have a constitutional or statutory right to
representation (herein “indigent party” or “defendant”) according to the procedures and
standards set forth in this rule”); 1(d)(1) (directing trial courts to advise parties “that
counsel will be appointed if the party is indigent”); 1(f)(1) (“Indigent parties shall not
have the right to select appointed counsel.”) (emphasis added). Nothing in Rule 13,
however, specifically provides that guardians ad litem may not seek compensation from
non-indigent parties as has been authorized by other Tennessee law, including Rule 17.03
and Rule 54.04. As such, we discern no prohibition in Rule 13 to the assessment of
reasonable and necessary guardian ad litem fees against a non-indigent party pursuant to
Rules 17.03 and 54.04, as the assessment of such fees has been specifically authorized by
those rules.5

      Having determined that the assessment of guardian ad litem’s fees is authorized in
a termination of parental rights proceeding, we next consider whether the trial court
abused its discretion in awarding the fees in this case. See In re Jackson G., 2014 WL
5
          The parties also argue regarding the applicability of Tennessee Code Annotated section 37-1-
150, a statute concerning the assessment of guardian ad litem fees in juvenile court proceedings. See
Tenn. Code Ann. § 37-1-150 (d)(1) (“If, after due notice to the parents, legal custodians or guardians, and
after affording them an opportunity to be heard, the court finds that they are financially able to pay all or
part of the costs and expenses stated in subdivisions (a)(1)-(5) [i.e., reasonable compensation for a
guardian ad litem], the court may order them to pay the same and prescribe the manner of payment.”).
This Court has previously held that section 37-1-150 provides authorization for a guardian ad litem to
seek compensation beyond the limits contained in Rule 13 in a dependency and neglect action originating
in juvenile court. See In re Jackson H., No. M2014-01810-COA-R3-JV, 2016 WL 6426742, at *7 (Tenn.
Ct. App. Oct. 28, 2016), perm. app. denied, (Tenn. Feb. 15, 2017) ( “Rule 13 does not limit the fees that
may be awarded to the GAL in this case[.]”). The Tennessee Supreme Court has cited section 37-1-150 in
at least one parental termination case; however, that case originated with a dependency and neglect
finding in juvenile court. See Matter of Harris, 849 S.W.2d 334, 337 (Tenn. 1993) (applying the statute
in a termination case in “Law Court”). Given our holding herein, we need not determine the applicability
of section 37-1-150 to the facts of this case.


                                                     9
3844793 (applying the abuse of discretion standard to the question of whether trial court
should have assessed guardian ad litem fees against a party); In re Landon H., 2012 WL
113659, at *10 (same); In Matter of McCoy, 1996 WL 599703, at *7 (same). As a
preliminary matter, we note that this matter was initiated by Bethany as the partial legal
guardian of the child. See Tenn. Code Ann. § 36-1-102(24)(A) (defining a co-guardian as
a person appointed “to provide supervision, protection for and care for the person or
property, or both, of a child or adult”). Ultimately, however, Bethany’s petition was not
successful in terminating Father’s parental rights. Furthermore, Bethany does not dispute
on appeal that it is “solvent” and therefore not indigent. The only other party to this case
was Father, who had been declared indigent. Thus, it appears that Bethany is far more
financially able to bear the costs associated with the guardian ad litem. C.f. Tenn. Code
Ann. § 36-1-126(b) (outlining rules for determining a party’s indigence, which rules
provide that in determining a child’s indigence, the court should determine whether “the
child, the child’s parents, legal custodians or guardians are financially able to defray a
portion or all of the cost of the child’s representation”).6 Finally, we note that Bethany
does not assert on appeal that the GAL’s requested fee was unreasonable or unnecessary.
Based upon the totality of the circumstances, we cannot conclude that the trial court
abused its discretion in assessing the totality of the GAL’s fee to Bethany.

                                                 Conclusion

      The judgment of the Shelby County Chancery Court is affirmed and this cause is
remanded to the trial court for further proceedings as are necessary and consistent with
this Opinion. Costs of this appeal are taxed to Appellant Bethany Christian Services of
West Tennessee, Inc., and its surety.



                                                            _________________________________
                                                            J. STEVEN STAFFORD, JUDGE




        6
            Bethany does not argue on appeal that its financial ability is not a relevant consideration in this
case.


                                                      10